In a proceeding for the judicial settlement of the accounts of the temporary administrators ■of the estate of decedent, decree of the Surrogate's Court of Westchester County, in so far as it surcharges appellants in the sum of $2,500, with interest from July 21, 1937, which sum appellants, pursuant to an order made July 15, 1937, paid to the attorneys for contestants in a prior probate proceeding; vacates the order of July 15, 1937, in so far as it authorized the payment of $2,500 to contestants’ attorneys; and makes the allowance of commissions to appellants contingent upon the payment in full of the surcharge, unanimously affirmed, with costs to respondent Vincenta Godlewski, executrix, payable by the appellants personally. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.